[Cite as State v. Battle, 2022-Ohio-2444.]


                                         COURT OF APPEALS
                                      RICHLAND COUNTY, OHIO
                                     FIFTH APPELLATE DISTRICT



STATE OF OHIO                                 :       JUDGES:
                                              :       Hon. Earle E. Wise, Jr., P.J.
        Plaintiff-Appellee                    :       Hon. W. Scott Gwin, J.
                                              :       Hon. Patricia A. Delaney, J.
-vs-                                          :
                                              :
CLIFTON BATTLE, JR.                           :       Case No. 2022-CA-0002
                                              :
        Defendant-Appellant                   :       OPINION




CHARACTER OF PROCEEDING:                              Appeal from the Court of Common
                                                      Pleas, Case No. 2021-CR-0556




JUDGMENT:                                             Reversed, Plea Vacated, Remanded




DATE OF JUDGMENT:                                     July 14, 2022




APPEARANCES:

For Plaintiff-Appellee                                For Defendant-Appellant

JODIE SCHUMACHER                                      TODD BARSTOW
30 South Park Street                                  261 West Johnstown Road
Second Floor                                          Suite 204
Mansfield, OH 44902                                   Columbus, OH 43230
Richland County, Case No. 2022-CA-0002                                                 2



Wise, Earle, P.J.

       {¶ 1} Defendant-Appellant, Clifton Battle, Jr., appeals his December 10, 2021

conviction in the Court of Common Pleas of Richland County, Ohio. Plaintiff-Appellee is

state of Ohio.

                        FACTS AND PROCEDURAL HISTORY

       {¶ 2} On August 5, 2021, the Richland County Grand Jury indicted appellant on

one count of having weapons while under disability in violation of R.C. 2923.13. On

September 29, 2021, appellant pled guilty to the charge. The parties agreed to a joint

recommendation of community control. A sentencing hearing was held on November 24,

2021. At that time, it was discovered that appellant was on postrelease control and had

an active parole holder. By sentencing entry filed December 10, 2021, the trial court

rejected the joint recommendation and sentenced appellant to twelve months in prison,

to be served consecutively to a judicial sanction of 1,145 days for violating postrelease

control.

       {¶ 3} Appellant filed an appeal and this matter is now before this court for

consideration. Assignment of error is as follows:

                                             I

       {¶ 4} "MR.    BATTLE     DID    NOT       KNOWINGLY,    INTELLIGENTLY        AND

VOLUNTARILY ENTER HIS PLEA OF GUILTY, IN VIOLATION OF HIS RIGHT TO DUE

PROCESS UNDER THE FIFTH AND FOURTEENTH AMENDMENTS TO THE UNITED

STATES CONSTITUTION AND ARTICLE ONE SECTION SIXTEEN OF THE OHIO

CONSTITUTION."
Richland County, Case No. 2022-CA-0002                                                   3




                                             I

      {¶ 5} In his sole assignment of error, appellant claims his guilty plea was not

knowingly, intelligently, and voluntarily made. We agree.

      {¶ 6} "When a defendant enters a plea in a criminal case, the plea must be made

knowingly, intelligently, and voluntarily.       Failure on any of those points renders

enforcement of the plea unconstitutional under both the United States Constitution and

the Ohio Constitution." State v. Engle, 74 Ohio St.3d 525, 527, 660 N.E.2d 450 (1996).

Crim.R. 11 governs rights upon plea. Subsection (C)(2) states the following:



             (2) In felony cases the court may refuse to accept a plea of guilty or

      a plea of no contest, and shall not accept a plea of guilty or no contest

      without first addressing the defendant personally either in-person or by

      remote contemporaneous video in conformity with Crim.R. 43(A) and doing

      all of the following:

             (a) Determining that the defendant is making the plea voluntarily, with

      understanding of the nature of the charges and of the maximum penalty

      involved, and if applicable, that the defendant is not eligible for probation or

      for the imposition of community control sanctions at the sentencing hearing.

             (b) Informing the defendant of and determining that the defendant

      understands the effect of the plea of guilty or no contest, and that the court,

      upon acceptance of the plea, may proceed with judgment and sentence.
Richland County, Case No. 2022-CA-0002                                                     4


              (c) Informing the defendant and determining that the defendant

       understands that by the plea the defendant is waiving the rights to jury trial,

       to confront witnesses against him or her, to have compulsory process for

       obtaining witnesses in the defendant's favor, and to require the state to

       prove the defendant's guilt beyond a reasonable doubt at a trial at which the

       defendant cannot be compelled to testify against himself or herself.



       {¶ 7} The standard for a trial court's Crim.R. 11 non-constitutional notifications

under (C)(2)(a) and (b) is substantial compliance; the standard for Crim.R. 11(C)(2)(c)

constitutional notifications is strict compliance. State v. Veney, 120 Ohio St.3d 176, 2008-

Ohio-5200, 897 N.E.2d 621. In State v. Nero, 56 Ohio St.3d 106, 108, 564 N.E.2d 474

(1990), the Supreme Court of Ohio explained the following:



              Substantial compliance means that under the totality of the

       circumstances the defendant subjectively understands the implications of

       his plea and the rights he is waiving. Stewart [State v., 51 Ohio St.2d 86,

       364 N.E.2d 1163 (1977)], supra; State v. Carter (1979), 60 Ohio St.2d 34,

       38, 14 O.O.3d 199, 201, 396 N.E.2d 757, 760, certiorari denied (1980), 445

       U.S. 953, 100 S.Ct. 1605, 63 L.Ed.2d 789. Furthermore, a defendant who

       challenges his guilty plea on the basis that it was not knowingly, intelligently,

       and voluntarily made must show a prejudicial effect. Stewart, supra, 51

       Ohio St.2d at 93, 5 O.O.3d at 56, 364 N.E.2d at 1167; Crim.R. 52(A). The

       test is whether the plea would have otherwise been made. Id.
Richland County, Case No. 2022-CA-0002                                                     5




       {¶ 8} However, in State v. Bishop, 156 Ohio St.3d 156, 2018-Ohio-5132, the

Supreme Court of Ohio reviewed a case similar to the case sub judice. In Bishop, the

defendant was on postrelease control when he pled guilty to drug related charges. During

the Crim.R. 11 plea colloquy, the trial court failed to advise the defendant "the court would

have the authority under R.C. 2929.141 to terminate Bishop's existing postrelease control

and impose a prison term that he would serve consecutively to the term of imprisonment

imposed for the possession offense." Id. at ¶ 3. The Bishop court looked to the language

of R.C. 2929.141(A)(1) which states, "[u]pon the conviction of or plea of guilty to a felony

by a person on post-release control at the time of the commission of the felony, the court

may terminate the term of post-release control" and impose a consecutive prison term for

the post-release control violation. The Bishop court at ¶ 17 held:



               Sentences imposed under R.C. 2929.141(A) cannot stand alone.

       The court may impose the sentence only upon a conviction for or plea of

       guilty to a new felony, making the sentence for committing a new felony

       while on postrelease control and that for the new felony itself inextricably

       intertwined. By any fair reading of Crim.R. 11(C)(2), the potential R.C.

       2929.141(A) sentence was part of the "maximum penalty involved" in this

       case.



       {¶ 9} Because the trial court failed to so advise the defendant, the defendant did

not have to show prejudice by claiming "he would not have entered the guilty plea if he
Richland County, Case No. 2022-CA-0002                                                        6


had known that the trial court could terminate his existing postrelease control and convert

it into additional prison time." Id. at ¶ 18. The Bishop court found by completely failing to

comply with Crim.R. 11(C)(1)(a), "the plea must be vacated." Id. at ¶ 19. "A complete

failure to comply with the rule does not implicate an analysis of prejudice." State v.

Sarkozy, 117 Ohio St.3d 86, 2008-Ohio-509, 881 N.E.2d 1224, ¶ 22.

       {¶ 10} In reviewing the Crim.R. 11 plea colloquy during the September 29, 2021

plea hearing, the trial court clearly did not advise appellant of the possibility of terminating

postrelease control and imposing a consecutive sentence for the violation; therefore, the

plea must be vacated. See State v. Baker, 5th Dist. Ashland No. 20 COA 011, 2020-

Ohio-4199, ¶ 21.

       {¶ 11} Apparently, no one realized appellant was on postrelease control until the

sentencing hearing. Appellee argues the issue was discussed during the sentencing

hearing and defense counsel indicated appellant did not want to withdraw his plea.

November 24, 2021 T. at 3-4, 14. Therefore, appellee argues appellant's claim that he

suffered prejudice is meritless.

       {¶ 12} Appellant was not required to show prejudice. The trial court was required

to inform appellant of the maximum penalty involved during the plea hearing so appellant

could make an informed decision, but the trial court failed to do so. The trial court did not

conduct a supplemental Crim.R. 11 plea colloquy during the sentencing hearing to

address the issue with appellant. Defense counsel argued on appellant's behalf, but the

trial court did not engage with appellant except to ask him if he had anything to say to

which appellant responded in the negative. Id. at 7.
Richland County, Case No. 2022-CA-0002                                                 7


      {¶ 13} Upon review, we find appellant's plea was not knowingly, intelligently, and

voluntarily made.

      {¶ 14} The sole assignment of error is granted.

      {¶ 15} The judgment of the Court of Common Pleas of Richland County, Ohio is

hereby reversed, the guilty plea is vacated, and the matter is remanded to said court for

further proceedings.

By Wise, Earle, P.J.

Gwin, J. and

Delaney, J. concur.




EEW/db